DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of species I, figures 1-8, claims 1 and 3-5, in the reply filed on October 19, 2020 is acknowledged.  The traversal is on the ground(s) that that the subject matter of all species is sufficiently related that a thorough search for the subject matter of any one species would encompass a search for the subject matter of the remaining species. Thus, it is respectfully submitted that the search and examination of the entire application could be made without serious burden. See MPEP §803 in which it is stated that "if the search and examination of all the claims in an application can be made without serious burden, the examiner must examine them on the merits, even though they include claims to independent or distinct inventions" (emphasis added). It is respectfully submitted that this policy should be applied in the present application in order to avoid unnecessary delay and expense to Applicants and duplicative examination by the Patent Office. Thus, withdrawal of the Election of Species Requirement is respectfully requested.
This is not found persuasive because, as each of the species has different structural arrangement. A complete search and consideration need extra time and would be burdensome to the examiner.
The requirement is still deemed proper and is therefore made FINAL.
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been received / retrieved, and recorded.

Claim Objections
Claims 1 and 3-5 are objected to because of the following informalities:  Regarding claim 1, the last phrase “the heat dissipation plate is overlaid so as to transfer heat on the circuit board on the second surface of the circuit board” is misguiding. It is understood that the heat dissipation plate overlaid on the circuit board to transfer heat generated by the inductor, but the language “so as to transfer heat on the circuit board on the second surface of the circuit board” is unclear, in reciting the structure. 
Claim 3-5 depend upon claim 1, and inherit the same deficiency.
Appropriate correction is required.

Conclusion
This application (claims 1 and 3-5) is in condition for allowance except for the following formal matters: 
The objection to the claims l as explained above.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
Note: On a cursory review of the withdrawn claim 2, it was noticed that the recitation “wherein a main body opening that exposes the heat dissipation plate is 
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).

The following is an examiner’s statement of reasons for allowance: 
A circuit assembly with the limitation “the inductor includes a main body and a terminal that is led out from the main body and has a shape that is bent toward the circuit board, and a leading end of the terminal is connected through a screwing member to a bus bar of the plurality of bus bars exposed from an opening provided on the circuit board, the screwing member is held in an insulating holder housed in a housing recess provided in the heat dissipation plate” in combination with other claimed limitations of the base claim 1 has not been disclosed by prior art of record taken alone or in combination.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Hwang (US 2016/0125997), figure 1 and 2, discloses a circuit assembly with a circuit board (12, 113), a heat dissipation plate (20, 120), and an inductor (11, 111).
Kimmich (US 2011/0100681), figure 1, discloses a high heat generating component (60), with a circuit board (10), and a heat sink (90) on the other side of the board.
Oota (US 2010/0254093), figure 1, discloses a circuit assembly with a circuit board (20), and inductor (component 34) mounted on the board, and a heat sink (40) attached on the other side of the board.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ISHWARBHAI B PATEL whose telephone number is (571)272-1933.  The examiner can normally be reached on generally: 8:30 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy J Thompson can be reached on 571 272 2342.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ISHWARBHAI B PATEL/Primary Examiner, Art Unit 2847
                                                                                                                                                                                                        IBP / January 27, 2021